Citation Nr: 0704459	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  05-11 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to an effective date prior to March 9, 2004, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

2.  Entitlement to service connection for a rectal cyst, for 
dizziness, for benign skin neoplasms, for a razor/skin 
condition, for a psychiatric disability, for lumbosacral 
spondylosis, for migraine headaches, and for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to 
September 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina.


FINDINGS OF FACT

1.  In a March 2004 letter, the veteran stated that he wished 
to withdraw his claims for service connection for a rectal 
cyst, for dizziness, for benign skin neoplasms, for a 
razor/skin condition, for a psychiatric disability, for 
lumbosacral spondylosis, for migraine headaches, and for 
bilateral hearing loss.

2.  A claim for entitlement to a total disability rating 
based on individual unemployability was first received by the 
RO on June 30, 2003. 

3.  Prior to March 9, 2004 the veteran was not permanently 
and totally unemployable due to service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met with respect to the claims for 
service connection for a rectal cyst, for dizziness, for 
benign skin neoplasms, for a razor/skin condition, for a 
psychiatric disability, for lumbosacral spondylosis, for 
migraine headaches, and for bilateral hearing loss.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2006).

2.  The criteria for an effective date prior to March 9, 
2004, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. § 3.400 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  In a 
March 2004 letter, the veteran withdrew his appeal for 
service connection for a rectal cyst, for dizziness, for 
benign skin neoplasms, for a razor/skin condition, for a 
psychiatric disability, for lumbosacral spondylosis, for 
migraine headaches, and for bilateral hearing loss, and 
hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to these claims.  
Accordingly, the Board does not have jurisdiction to review 
the claims for service connection for a rectal cyst, for 
dizziness, for benign skin neoplasms, for a razor/skin 
condition, for a psychiatric disability, for lumbosacral 
spondylosis, for migraine headaches, and for bilateral 
hearing loss.



Effective Date Claim

Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The Board finds that all notification and development action 
needed to render a fair decision on the claim has been 
accomplished.

In April 2004, the RO granted the veteran a TDIU.  At that 
time, the RO assigned an effective date.  As set forth by the 
United States Court of Veterans Appeals (Court), "[i]n cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated-it has been proven."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court further held 
in Dingess that when a claim has been proven, the purpose of 
section 5103(a) has been satisfied and notice under its 
provision is no longer applicable.  While the current claim 
did not stem from a grant of service connection, the 
reasoning is the same.  Because the veteran's TDIU claim has 
been granted, i.e., proven, and he was assigned an initial 
effective date, section 5103(a) notice is no longer 
applicable.  As a result, even if there was a notice error 
with respect to the duty to notify that occurred prior to the 
award of a TDIU and the assignment of an effective date, 
because the claim has already been proven and the purpose of 
section 5103(a) has been satisfied, that error was 
nonprejudicial.  

Furthermore, the Board observes that after the veteran filed 
his notice of disagreement, he was informed of what was 
needed to substantiate his claim for an earlier effective 
date.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The record reflects that the 
veteran's claims files are complete.  The veteran has not 
indicated that there is any additional evidence that has not 
been obtained which would be pertinent to his claim.  As 
such, the record is sufficient for a decision.

The Board is satisfied that the originating agency properly 
processed the veteran's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claim.

Law and Regulations

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

VA may grant an entitlement to a TDIU where the evidence 
shows that the veteran, by reason of his service-connected 
disabilities, is permanently precluded from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006).  Permanent total disability shall 
be taken to exist when the impairment is reasonably certain 
to continue throughout the veteran's lifetime.  38 C.F.R. § 
4.15 (2006).

A total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to service-
connected disabilities provided that if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§  4.16(a) (2006).

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Extraschedular consideration is 
provided in all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
38 C.F.R. § 4.16.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue are for consideration.  38 C.F.R. § 4.16(b) (2006)

Analysis

At the March 2006 hearing the veteran asserted that he had 
been unemployable due to his service-connected disabilities 
at least as far back as 2001.  He maintained that the medical 
records show that he had a 70 percent blockage of an artery 
back in 2001.  The veteran's representative stated that the 
veteran first made a claim for TDIU in 2003.

A review of the claims file reveals that the veteran's 
initial claim for TDIU was received on June 30, 2003.  
Accordingly, the earliest date that he is potentially 
entitled to a TDIU is one year prior to that date, or June 
30, 2002.  However, for an effective date prior to the March 
9, 2004 effective date currently assigned, it must be shown 
that prior to that date the veteran was unemployable due to 
service-connected disability.

Prior to March 9, 2004, the veteran had a 30 percent rating 
in effect for hypertensive heart disease, a 10 percent rating 
for degenerative joint disease of the right knee, a 10 
percent rating for degenerative joint disease of the left 
knee, and a 10 percent rating for hypertension with erectile 
dysfunction.  His total combined service-connected disability 
rating was 50 percent.

Consequently, prior to March 9, 2004 the veteran did not meet 
the percentage disability requirement for a TDIU, he did not 
have at least one disability ratable at 40 percent or more 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. §  4.16(a).

Furthermore, the medical evidence of record does not reveal 
that the veteran was totally disabled solely due to service-
connected disability prior to March 9, 2004.  In May 2001, 
the Social Security Administration did find the veteran 
unemployable based on a July 2000 VA medical opinion.  
However, this physician stated that the veteran was 
unemployable due to chronic back disability, diabetes 
mellitus with polyneuropathy, chronic pain syndrome, and 
hypertension.  The Board notes that of these disabilities 
service connection is only in effect for hypertension.  The 
other disabilities may not be considered in making a 
determination as to when the veteran first became totally 
disabled due to service-connected disability.  

On VA hypertension examination in July 2003 the veteran was 
noted to have a blood pressure of 140/90, ejection fractures 
of 60 and 63 percent, and maximum work load of 7.2, and the 
VA examiner did not indicate that the veteran was 
unemployable due to service-connected disability.  On VA 
examination of the knees in July 2003, the examiner noted 
that the veteran had almost no limitation of motion, very 
minimal pain on palpation, and no discernable antalgia on 
ambulation.  The examiner opined that the veteran would 
certainly be able to work a desk job, and he would probably 
be able to work a job where he had to stand for short periods 
of time.  

Not only did a VA physician indicate that the veteran was 
employable as late as July 2003, but a private physician 
indicated that the veteran was employable as of March 25, 
2004.  A "Return to Work Form" dated March 5, 2004, and 
signed by the veteran's private physician, states that the 
veteran had been in the hospital on February 23 and 24, 2004, 
and the physician estimated that the veteran could return to 
work at full duty on March 25, 2004.  Since the private 
physician thought that the veteran would be able to fully 
return to work on March 25, 2004, this provides evidence that 
a private physician did not think that the veteran was 
totally and permanently disabled prior to March 9, 2004.  
There is no medical evidence in the claims files that would 
indicate that the veteran became unemployable solely due to 
service-connected disability prior to March 9, 2004.

While the veteran asserts that he has been unemployable due 
to his service-connected disabilities prior to March 9, 2004, 
as a layperson he is not competent to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  With regard to his assertion that his artery was 70 
percent occluded as far back as 2001, not only is such not 
shown by the record, but such a symptom does not in itself 
satisfy the necessary criteria for the award of TDIU.  

In this case, the date entitlement arose is later than the 
date of receipt of claim for TDIU.

Since the veteran did not meet the schedular criteria for a 
TDIU prior to March 9, 2004, and since the medical evidence 
of record does not indicate that the veteran was unemployable 
solely due to service-connected disability prior to March 9, 
2004, an effective date prior to that date is not warranted.  


ORDER

The appeal of entitlement to service connection for a rectal 
cyst, for dizziness, for benign skin neoplasms, for a 
razor/skin condition, for a psychiatric disability, for 
lumbosacral spondylosis, for migraine headaches, and for 
bilateral hearing loss, is dismissed.

Entitlement to an effective date prior to March 9, 2004, for 
the grant of TDIU is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


